                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    STEPHEN RAQUET,                                                    CIVIL ACTION
                  Plaintiff,

                   v.

    ANDREW SAUL,                                                       NO. 19-2966
    Commissioner of Social Security
    Administration,
                       Defendant.

DuBOIS, J.                                                                                       July 8, 2021

                                          MEMORANDUM


      I.      INTRODUCTION

           In this action, plaintiff Stephen Raquet seeks review of the final decision of defendant,

the Commissioner of the Social Security Administration (the “Commissioner”), denying his

claim for Social Security Disability Insurance Benefits (“DIB”) under Title II of the Social

Security Act (“SSA”). The denial was based on the decision of an Administrative Law Judge

(“ALJ”) that plaintiff is not disabled under the SSA.

           By Order dated December 11, 2019, the Court referred the case to United States

Magistrate Judge Henry S. Perkin for a Report and Recommendation (“R & R”). On November

23, 2020, Magistrate Judge Perkin issued an R & R recommending that plaintiff’s Request for

Review be denied.1 Presently before the Court are plaintiff’s Objections to the R & R. For the

reasons that follow, the Court approves and adopts the R & R, overrules plaintiff’s Objections,

and denies plaintiff’s Request for Review.



1
 Plaintiff filed a Brief and Statement of Issues in Support of His Request for Review (Document No. 11, filed
November 7, 2019) but did not file a separate Request for Review. The Court construes the Brief as a Request for
Review.
    II.       BACKGROUND2

           Plaintiff protectively applied for DIB on March 22, 2018 for a disability allegedly

beginning on February 6, 2018.3 Admin. R. (“R.”) at 10. After his application was denied on

June 22, 2018, plaintiff requested a hearing before an ALJ, which was held on January 2, 2019.

Id. In a decision dated January 29, 2019, the ALJ concluded that plaintiff was not disabled under

the SSA. Id. at 27. In so concluding, the ALJ found, inter alia, that (1) “[t]he claimant has the

following severe impairments: post traumatic stress disorder (“PTSD”), depression, anxiety,

attention deficit hyperactive disorder (“ADHD”), corn formation of the distal-lateral left fifth toe

with hammer toe deformity, residuals of a right fifth metatarsal fracture including tenosynovitis,

and bilateral knee arthritis by report”; and (2) “[t]he claimant does not have an impairment or

combination of impairments that meets or medically equals the severity of one of the listed

impairments.” Id. at 13-14.

           The Appeals Counsel denied plaintiff’s Request for Review on May 6, 2019, and the

ALJ’s determination was thus affirmed as the Commissioner’s final decision. Request for

Review, 1. On July 9, 2019, plaintiff commenced this action pursuant to 42 U.S.C. § 405(g),

seeking review of the Commissioner’s final decision.

    III.      APPLICABLE LAW

           After a magistrate judge submits a report and recommendation to the court, a party may

serve and file “specific written objections to the proposed findings and recommendations.” Fed.

R. Civ. P. 72. Those objections “shall specifically identify the portions of the proposed findings,




2
  The Background of this case is set forth in detail in Magistrate Judge Perkin’s R & R and is recited in this Order
only as necessary to address the plaintiff’s Objections.
3
  It is undisputed that plaintiff meets the insured status requirements of the SSA through December 31, 2022, and is
not entitled to benefits during that period. See R. at 12. The claim asserted in this case relates to benefits beginning
January 1, 2023.

                                                           2
recommendations or report to which objection is made and the basis for such objections.”

E.D. Pa. R. 72.1(IV)(b). Generalized objections will not suffice. Palmer v. Apfel, 955 F. Supp.

549, 552 n.4 (E.D. Pa. 1998). A district court then evaluates de novo those portions of a

magistrate judge’s report and recommendation to which the objections are made and may

“accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1)(C). However, a district court need not review de novo

objections repeating identical arguments the party has already raised. Martinez v. Astrue, No.

10-5863, 2011 WL 4974445, at *2 (E.D. Pa Oct. 19, 2011) (“In other words, an objecting party

must identify specific errors in the magistrate judge’s analysis without simply rehashing

arguments already raised to the magistrate judge.”). Further, a party may not raise an entirely

new issue for the first time in his objections to the magistrate judge’s R & R; those issues not

raised in a party’s opening brief are waived. Jimenez v. Barnhart, 46 F. App’x 684, 684 (3d Cir.

2002) (citing Laborers’ Int’l Union of N.A. v. Foster Wheeler Corp., 26 F.3d 375, 398 (3d Cir.

1998)).

          A district court’s review of the Commissioner’s final decision is limited to determining

whether the denial of benefits “is supported by substantial evidence on the record as a whole”

and whether the correct legal standards were applied. McCrea v. Comm’r of Soc. Sec., 370 F.3d

357, 359 (3d Cir. 2004). “Substantial evidence is ‘such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’ Although substantial evidence is more than a

mere scintilla, it need not rise to the level of a preponderance.” Id. at 359-60 (quoting Newell v.

Comm’r of Soc. Sec., 347 F.3d 541, 545 (3d Cir. 2003)).

          Disability claims are evaluated using a “five-step sequential evaluation” of whether a

claimant: (1) is currently employed; (2) has a severe impairment; (3) has an impairment that



                                                   3
meets or equals the requirements of a listed impairment; (4) can perform past relevant work; and

(5) if not, can perform other work in view of her residual functional capacity, age, education, and

work experience. 20 C.F.R. §§ 404.1520, 416.920; see McCrea, 370 F.3d at 360. In deciding a

disability claim, “an ALJ must clearly set forth the reasons for his decision. Conclusory

statements that a condition does not constitute a medical equivalent of a listed impairment are

insufficient. The ALJ must provide a discussion of the evidence and an explanation of reasoning

for his conclusion to sufficiently enable meaningful judicial review.” Diaz v. Comm’r of Soc.

Sec., 577 F. 3d 500, 504 (3d Cir. 2009) (citations omitted). However, the ALJ “need not employ

particular magic words[,] . . . particular language[,] or adhere to a particular format in conducting

[the] analysis.” Id. (quotation marks omitted).

         For claims filed after March 27, 2017, the ALJ is not required to give any “specific

evidentiary weight, including controlling weight, to any medical opinion.” 20 C.F.R.

§ 416.920c(a). Additionally, the ALJ is not required to provide any analysis regarding a

disability decision made by any other governmental agency. 20 C.F.R. § 404.1504. The ALJ is

required, however, to “consider all of the supporting evidence underlying the other governmental

agency’s” decision. Id.

   IV.      DISCUSSION

         Plaintiff filed four Objections to the R & R. Plaintiff argues that (1) the R & R was

incorrect in “imply[ing]” that the only issue before the Court was whether the Commissioner’s

final decision was supported by substantial evidence, Objections, 2; (2) the ALJ did not

reasonably explain her finding that plaintiff does not meet or medically equal the relevant

Listings of Impairments, id.; (3) the ALJ rejected medical opinion evidence of plaintiff’s

treatment providers without reasonable explanation, id. at 7; and (4) the ALJ erred by failing to



                                                  4
properly address the Department of Veterans Affairs’ (“VA”) determination that plaintiff is

“100-percent” disabled due to his PTSD alone, id. at 10. Plaintiff raised Objections two through

four in his Request for Review, and in his Objections he argues that the magistrate judge did not

address his arguments in the R & R. The Court addresses each objection in turn.

               A.      Plaintiff’s First Objection

       Plaintiff first objects to the R & R’s “statement and application of the standard of

review.” Objections, 1. The R & R lists the alleged legal errors plaintiff asserts that the ALJ

made, then states, “The issue before this Court, however, is whether the Commissioner’s final

decision of ‘not disabled’ should be sustained as being supported by substantial evidence.”

R & R, 3. Plaintiff argues that the use of the word “’however’ implies that the [legal] issues [he]

raised are improper.” Objections, 2.

       Plaintiff is correct that a court’s review of the Commissioner’s final decision includes de

novo review of legal issues. McCrea, 370 F.3d at 359. However, the Court concludes that

Magistrate Judge Perkin properly applied this standard to plaintiff’s claims.

       Plaintiff’s claims in his Request for Review challenge the way in which the ALJ weighed

the evidence in his case. With respect to each claim, the magistrate judge reviewed in the R & R

the standards that the ALJ applied in considering the evidence and concluded that the ALJ

applied the proper standards. See R & R, 6 (“In this case, the record reflects that the ALJ

considered these impairments in combination.”); R & R, 12 (“The ALJ treated the medical

opinions appropriately.”); and R & R, 19-20 (concluding that “[t]he ALJ acknowledged the VA’s

100% disability rating of Plaintiff and discussed this rating in comparison with other medical

evidence in the record” and “explained why she afforded limited weight” to the VA’s rating).




                                                 5
       The Court concludes that Magistrate Judge Perkin properly applied de novo review of

legal issues in the R & R. Accordingly, plaintiff’s first Objection is overruled.

               B.      Plaintiff’s Second Objection

       Plaintiff next argues that, in his Request for Review, he claimed the ALJ did not

reasonably explain her finding that plaintiff does not meet or medically equal the relevant

Listings of Impairments, and Magistrate Judge Perkin did not address this claim in the R & R.

The Court concludes the R & R fully addressed plaintiff’s arguments as to this claim, and the

Court is in complete agreement with the analysis in the R & R.

       First, plaintiff argued in his Request for Review that the ALJ was “playing doctor” when

she “interpreted [ ] raw medical data” in finding that plaintiff has normal joint spaces, alignment,

and bone density in his knees. Request for Review, 3. The R & R addressed this argument by

explaining that the ALJ’s conclusions are “supported by substantial evidence.” R & R, 5.

       Second, plaintiff argued in his Request for Review that the ALJ’s opinion was internally

inconsistent because the ALJ found that plaintiff could not walk a block on rough or uneven

surfaces but that plaintiff was able to ambulate effectively. Request for Review, 4. The R & R

addressed this argument by explaining that the issue was moot, given that plaintiff has not shown

that he meets or medically equals a separate element of Listing 1.02—medical imaging showing

evidence of joint narrowing, bony destruction, or ankylosis of the affected joints—and that the

elements of Listings are conjunctive. R & R, 5.

       Third, plaintiff argued in his Request for Review that the ALJ failed to consider his

physical and mental impairments in combination when she concluded that he did not meet or

medically equal a Listing. The magistrate judge noted in the R & R that the ALJ did not explain

her analysis but nonetheless concluded that the ALJ properly considered all of plaintiff’s



                                                  6
disabilities based on her questioning of a vocational expert at the hearing. R & R, 6. Plaintiff’s

Objections challenge the magistrate judge’s reliance on the vocational expert’s testimony to

explain what the ALJ considered. Objections, 5.

       The magistrate judge’s analysis was proper. When an ALJ fails to explain the evidence

she considered, a reviewing court is permitted to look to the record—including the ALJ’s

questioning of a vocational expert—to determine whether the ALJ considered all relevant

evidence. Williams v. Barnhart, 87 F. App’x 240, 243 (3d. Cir. 2004); Reichelle v. Berryhill,

Civ. A No. 17-4995, 2018 WL 5784555, at *2 n.1 (E.D. Pa. Nov. 5, 2018). Magistrate Judge

Perkin did so in this case and explained his review in the R & R. R & R, 5-7.

       Fourth, in his Request for Review, plaintiff asks the Court to reconsider the ALJ’s

decision, and he renews this request in his Objections, arguing that the ALJ’s decision is

“unreasonable on its face.” Request for Review, 5; Objections, 5-7. The Court’s review of the

factual issues is limited to determining whether the ALJ’s decision “is supported by substantial

evidence on the record as a whole” McCrea, 370 F.3d at 359. Magistrate Judge Perkin

conducted that review in this case, concluding that the ALJ’s decision was supported by

substantial evidence. R & R, 4-7.

       The Court concludes that the ALJ’s decision in this case was supported by substantial

evidence. R & R, 4-7. Accordingly, plaintiff’s second Objection is overruled.

               C.      Plaintiff’s Third Objection

       Plaintiff objects to the ALJ’s analysis of opinion evidence from Brooke Crichlow, Psy.D.,

David Springer, M.D., and Barbara Gibbons, L.C.S.Q., his treatment providers. In his Request

for Review, plaintiff argued that the ALJ rejected the medical opinion evidence without

reasonable explanation. In his Objections, plaintiff argues that the R & R did not address his



                                                 7
arguments. The Court disagrees with plaintiff on this issue. The R & R fully addressed

plaintiff’s arguments, and the Court is in complete agreement with the analysis in the R & R.

       With respect to the opinion of David Springer, M.D., plaintiff argues that the ALJ should

have afforded Dr. Springer’s opinions greater weight as a treating psychiatrist. Request for

Review, 6; Objections, 7. In the R & R, Magistrate Judge Perkin explained that, for DIB claims

filed after March 27, 2017, such as that asserted by plaintiff, the ALJ was not required to give

“specific evidentiary weight, including controlling weight, to any medical opinion.” 20 C.F.R.

§ 416.920c(a). Rather, the ALJ was required to weigh the medical evidence based on several

factors, including consistency and supportability, and address those two factors in her written

opinion. 20 C.F.R. § 416.920c. Accordingly, plaintiff’s assertion that the ALJ should have

afforded Dr. Springer’s opinion greater weight as a treating psychiatrist is incorrect. McAdams

v. Saul, No. 20-cv-1905, 2021 WL 1534541 (E.D. Pa. Apr. 19, 2021). The magistrate judge

correctly concluded in the R & R that “the ALJ properly addressed the medical opinions and

cited substantial evidence” to support her findings. R & R, 17.

       With respect to the joint report by Dr. Springer and Barbara Gibbons, L.C.S.Q., plaintiff

argues the ALJ rejected the medical opinion evidence based on her own lay medical judgment

and on differences between the evidence and other treatment records that do not consider the

stresses that accompany the work setting. Request for Review 8-9; Objections, 7-8. The

magistrate judge reviewed in the R & R the ALJ’s findings, including a detailed review of the

medical opinion evidence, and concluded that the ALJ’s treatment of the evidence was

appropriate under the governing regulations. R & R, 12-14. The Court is in complete agreement

with the R & R on this issue.




                                                 8
       With respect to the opinion of Brooke Crichlow, Psy. D., plaintiff argues that (1) the ALJ

improperly assessed plaintiff’s credibility in rejecting Dr. Crichlow’s opinion, (2) the ALJ

improperly rejected the opinion based on her own lay medical judgment, and (3) the ALJ’s

finding that plaintiff is capable of a wider range of social functioning than Dr. Crichlow’s report

states “is simply not true.” Objections, 9. The magistrate judge addressed these arguments in

the R & R and rejected them, concluding that Dr. Crichlow’s opinion evidence was “inconsistent

with the objective medical evidence of record and [p]laintiff’s own reports of his activities of

daily living.” R & R, 14-16. The Court is in complete agreement with the R & R on this issue.

       For all of the foregoing reasons, plaintiff’s third Objection is overruled.

               D.      Plaintiff’s Fourth Objection

       Lastly, plaintiff objects to the ALJ’s treatment of the VA’s determination that plaintiff is

100-percent disabled due to his PTSD. Plaintiff raised this argument in his Request for Review,

Request for Review, 11, and it was addressed in the R & R. The Court is in complete agreement

with the R & R on this issue.

       The Code of Federal Regulations provides:

               Because a decision by any other governmental agency or a
               nongovernmental entity about whether you are disabled, blind,
               employable, or entitled to any benefits is based on its rules, it is not
               binding on us and is not our decision about whether you are disabled
               or blind under our rules. Therefore, in claims filed (see § 404.614)
               on or after March 27, 2017, we will not provide any analysis in our
               determination or decision about a decision made by any other
               governmental agency or a nongovernmental entity about whether
               you are disabled, blind, employable, or entitled to any benefits.
               However, we will consider all of the supporting evidence underlying
               the other governmental agency or nongovernmental entity’s
               decision that we receive as evidence in your claim in accordance
               with § 404.1513(a)(1) through (4).

20 C.F.R. § 404.1504. Accordingly, the ALJ was only obligated to consider all of the supporting

evidence underlying the VA’s disability determination, not the VA’s determination itself.
                                                  9
        As the magistrate judge explained in the R & R, the ALJ satisfied this requirement. The

ALJ acknowledged the VA’s 100% disability rating of plaintiff and discussed the rating with

reference to the medical evidence in the record. R. 24-25. She fully explained that she afforded

limited weight to the VA’s determination on the grounds that (1) the medical records relied on by

the VA were created before plaintiff’s alleged disability onset date, (2) plaintiff’s more recent

medical records demonstrated improvement in the time following the VA records, and (3) the

VA employs a different standard for determining disability, which does not include a function-

by-function assessment. Id.

        The Court is in complete agreement with the R & R on this issue. Accordingly,

plaintiff’s fourth Objection is overruled.

   V.      CONCLUSION

        For the foregoing reasons, the R & R is approved and adopted, plaintiff’s Objections are

overruled, and plaintiff’s Request for Review is denied.




                                                 10
